DawsoN, C. J.
(concurring specially): I acquiesce in the decision of the majority of the court, chiefly because I believe that through experience the bench and bar of this state have come to the view that estates tail do not accord well with our Kansas policy of preserving as far as practicable the simplicity of land titles, and that our courts should scrutinize more critically the language of wills and conveyances which in some cases we have heretofore held to create estates tail.
Thiele, J., joins in the foregoing specially concurring opinion.